        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


WAV SERIES, LLC, a limited liability :
company of Illinois,                 :
                                     :
                  Plaintiff,         :             CIVIL ACTION NO.
                                     :
vs.                                  :             1:19-CV-3948-CC
                                     :
PRESTIGE HELICOPTERS, INC., a        :
Georgia corporation; and MICHAEL :
RUSSELL, an individual,              :
                                     :
                  Defendants.        :

                            OPINION AND ORDER

      The above-styled action is before the Court on several motions, including

the following: (1) Defendants’ Motion for Sanctions Against Plaintiff for Failure to

Comply with a Court Order [Doc. No. 37]; (2) Plaintiff’s Motion to Dismiss [Doc.

No. 40]; (3) Plaintiff’s Motion Under Rule 60 to Vacate the Court’s Order [26] (the

“Motion to Vacate”) [Doc. No. 42]; (4) Defendant’s Cross-Motion to Dismiss

Plaintiff’s Case with Prejudice [Doc. No. 45]; (5) Plaintiff’s Motion to Compel

Discovery [Doc. No. 56]; (6) Plaintiff’s Motion for Sanctions Pursuant to 28 U.S.C.

§ 1927 and/or the Court’s Inherent Power [Doc. No. 57]; and (7) Defendants’

Motion for Protective Order from Responding to Further Discovery [Doc. No. 62].

For the reasons stated below, the Court DENIES the Motion to Vacate, GRANTS
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 2 of 18




Plaintiff’s Motion to Dismiss with conditions, DENIES Defendant’s Cross-Motion

to Dismiss Plaintiff’s Case with Prejudice, AWARDS Defendants $17,351 in

connection with Defendants’ previously-adjudicated Motion to Compel, and

DENIES all other pending motions as moot.

I.    BACKGROUND

      A.     Facts

      This lawsuit is for damages to a helicopter owned by Plaintiff WAV Series,

LLC (“Plaintiff”).    Defendant Michael Russell (“Russell”) had agreed to fly

Plaintiff’s helicopter from a repair facility near Chicago to Plaintiff’s residence near

Fort Meyers, Florida. While en route south of Macon, Georgia, the engine quit due

to fuel starvation, and Russell had to perform an “autorotation” landing in a cotton

field. Plaintiff claims the helicopter was damaged during the landing. Defendant

Russell and Defendant Prestige Helicopters, Inc. (“Prestige”) (collectively referred

to herein as “Defendants”) contend that little, if any, damage was incurred in the

landing, and that Plaintiff’s repair costs were actually related to pre-existing

problems and unrelated betterments.

      B.     Procedural History

      Plaintiff commenced this action against Defendants on September 3, 2019.

(Doc. No. 1.)    Defendants filed their Answer and Affirmative Defenses on

November 1, 2019. (Doc. No. 3.) The parties submitted a Joint Preliminary Report


                                           2
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 3 of 18




and Discovery Plan on December 2, 2019. (Doc. No. 8.) On December 3, 2019, the

Court entered a Scheduling Order, placing this case on an eight-month discovery

track. (Doc. No. 9.) Defendants filed their Initial Disclosures on December 16,

2019. (Doc. No. 11.) The Plaintiff never filed any Initial Disclosures.

      Defendants served Defendants’ Requests for Production to Plaintiff

(“Defendants’ First Requests”) on December 18, 2019. (See Doc. No. 12.) Plaintiff’s

responses were due on January 17, 2020. Plaintiff did not serve its responses until

February 5, 2020. (See Doc. No. 13.) Even after being 19 days late, the responses

were deficient.

      On February 11, 2020, Defendant served Defendants’ Requests for

Production to Plaintiff (“Defendants’ Second Requests”).        (See Doc. No. 14.)

Plaintiff’s responses to Defendants’ Second Requests were due on March 12, 2020.

Plaintiff never served responses to Defendants’ Second Requests.

      On March 18, 2020, Plaintiff’s counsel communicated to defense counsel by

email that he had been unable to respond to multiple communications from

Defendants seeking discovery responses or return communication because

counsel’s plane was destroyed by a tornado in Nashville. (See Doc. No. 26-5.)

      On March 24, 2020, Plaintiff’s counsel communicated to Defendants’

counsel that due to a possible misunderstanding related to his schedule, and

“issues relating to the Lawyers-Pilots Bar Association convention, the tornado


                                         3
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 4 of 18




destruction of my airplane, and the ongoing COVID-19 pandemic” he had not

responded to multiple emails from Defendants related to discovery. (Doc. No. 26-

6 at 1-2.) Plaintiff’s counsel mentioned that his wife was particularly at risk due to

age and medical conditions, and Plaintiff’s counsel suggested that all depositions

be postponed and that the parties seek a three-month extension of the discovery

period. (Id.)

      Defendants’ Third Requests for Production to Plaintiff (“Defendants’ Third

Requests”) and Defendants’ First Interrogatories to Plaintiff (“Defendants’ First

Interrogatories”) were served on April 3, 2020. (See Doc. No. 20.) Plaintiff’s

responses to Defendants’ Third Requests and First Interrogatories were due on

May 3, 2020. Plaintiff never served responses to either Defendants’ Third Requests

or Defendants’ First Interrogatories.

      On May 12, 2020, Defendants moved the Court to compel Plaintiff to: (1)

supplement their deficient responses to Defendants’ Rule 34 Requests for

Production to Plaintiff; (2) respond to Defendants’ Rule 34 Requests for Production

to Plaintiff (Second); (3) respond to Defendants’ Rule 34 Requests for Production

to Plaintiff (Third); (4) respond to Defendants’ First Interrogatories to Plaintiff; and

(5) file and serve the Plaintiff’s Rule 26(a) Initial Disclosures. (Doc. No. 26.)

Plaintiff’s response to the Motion to Compel was due on May 28, 2020. Plaintiff

never filed a response, and Defendants filed a Notice of Non-Opposition by


                                           4
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 5 of 18




Plaintiff to Defendants’ Motion to Compel Discovery and Memorandum on June

2, 2020. (Doc. No. 30.) Plaintiff still did not file a response to the Motion to

Compel.

      On June 3, 2020, the Court entered an Order granting the Motion to Compel

and ordering Plaintiff to take the following actions within fourteen (14) days of the

Order: (1) supplement its deficient responses to Defendants’ Rule 34 Requests for

Production to Plaintiff; (2) respond to Defendants’ Rule 34 Requests for Production

to Plaintiff (Second); (3) respond to Defendants’ Rule 34 Requests for Production

to Plaintiff (Third); (4) respond to Defendants’ First Interrogatories to Plaintiff; and

(5) file and serve the Plaintiff’s Rule 26(a) Initial Disclosures. (Doc. No. 31.)

Further, pursuant to Federal Rule of Civil Procedure 37(a)(5), the Court granted

Defendants’ request to recover the attorneys’ fees they incurred in filing

Defendants’ Motion to Compel Discovery. (Id.)

      Also on June 3, 2020, Defendants filed a Motion to Amend the Scheduling

Order and Incorporated Memorandum of Law (“Defendants’ Motion to Amend”).

(Doc. No. 32.) Defendants sought to extend some discovery deadlines because

despite their diligence, Plaintiff’s failure to participate in discovery “significantly

hampered their ability to complete discovery necessary for this case.” (Id.)

      On June 16, 2020, as was ordered by the Court on June 3, 2020, Defendants

filed an accounting statement of the legal fees incurred for bringing Defendants’


                                           5
         Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 6 of 18




Motion to Compel. (Doc. Nos. 33, 33-1, 33-2.) Defendants provided a detailed

accounting of the total fees that were incurred in bringing Defendants’ Motion to

Compel. (Doc. No. 33.) These fees totaled $17,351. (Id.)

       On June 17, 2020, Plaintiff timely filed Plaintiff’s Response to Defendants’

Motion to Amend Scheduling Order (“Plaintiff’s Response to Motion to Amend”).

(Doc. No. 34.) This filing was 36 days after Defendants filed their Motion to

Compel and 14 days after the Court’s Order on the Motion to Compel. In this first

filing by Plaintiff since February 6, 2020, Plaintiff agreed that discovery should be

extended but for a much longer time period than Defendants requested in

Defendants’ Motion to Amend. (Doc. No. 34.) In support of a further extension of

the scheduling deadlines, Plaintiff referenced the global COVID-19 pandemic and

the risks of exposure for Plaintiff’s legal counsel and his wife to the virus as reason

for the extended deadlines. (Id.) Plaintiff’s counsel did not mention any issues

related to Plaintiff.

       While the above-mentioned motion practice was taking place in Court, on

May 27, 2020, Defendants served Defendants Prestige Helicopters, Inc. and

Michael Russell’s First Requests for Admissions to Plaintiff (“Defendants’ First

Request For Admissions”). (Doc. No. 29.) Plaintiff’s responses to Defendants’

First Requests for Admissions were due June 26, 2020. Plaintiff served untimely

responses to Defendants’ First Requests for Admissions on June 29, 2020.


                                          6
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 7 of 18




      On June 28, 2020, Plaintiff’s response to rebut Defendants’ statement and

accounting of the legal fees incurred in making the Motion to Compel was due

pursuant to the Court’s Order. (Doc. No. 31.) Plaintiff filed an untimely rebuttal

on July 18, 2020. (Doc. No. 43.)

      On July 9, 2020, Defendants filed Defendants’ Motion for Sanctions Against

Plaintiff for Failure to Comply with a Court Order (“Defendants’ Motion for

Sanctions”). (Doc. No. 37.)

      On July 15, 2020 the Plaintiff filed its Motion to Dismiss. (Doc. No. 40.)

Plaintiff still had not responded to Defendants’ discovery requests as was ordered

by the Court. (Doc. No. 31.) Plaintiff moved to dismiss its case without prejudice

because the Managing Member for the Plaintiff, John Wilson, had become

“extremely ill” sometime in April, making it impossible to participate in litigation.

(Doc. No. 40-1.)

      On July 16, 2020, Defendants filed a Notice of Defendants’ Intention to

Respond and Oppose Plaintiff’s Motion to Dismiss. (Doc. No. 41.) The following

day, Plaintiff filed Plaintiff’s Motion to Vacate with an attached Declaration of

Helen Wilson, the wife of the Managing Member of the Plaintiff. (Doc. Nos. 42,

42-2.) By the Motion to Vacate, Plaintiff sought relief from the Court’s Order

granting the Motion to Compel and awarding Defendants fees incurred in

bringing the Motion to Compel. Defendants filed briefs opposing both the Motion


                                         7
         Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 8 of 18




to Dismiss and the Motion to Vacate, and Defendants filed their own Cross Motion

to Dismiss Plaintiff’s Case with Prejudice. (Doc. Nos. 45, 47.)

      Despite the pending motions for dismissal and the representation that

Plaintiff’s Managing Member would not be able to participate in the litigation for

the foreseeable future, Plaintiff thereafter propounded its own discovery requests

for the first time in the litigation. In this regard, on August 7, 2020, Plaintiff served

Plaintiff’s First Interrogatories, Requests for Production, and Demands for

Admission to Defendant Prestige Helicopters, Inc. (Doc. No. 50.) On that same

date, Plaintiff served Plaintiff’s First Interrogatories, Requests for Production, and

Demands for Admission to Defendant Michael Russell. (Doc. No. 51.) Defendants

served responses to the discovery on September 9, 2020, lodging several

objections. (Doc. No. 54.)

      Dissatisfied with the discovery responses of the Defendants, on September

30, 2020, Plaintiff filed Plaintiff’s Motion to Compel Discovery and Plaintiff’s

Motion for Sanctions Pursuant to 28 U.S.C. § 1927 and/or the Court’s Inherent

Power.    (Doc. Nos. 56, 57.)       Defendants opposed both motions and filed

Defendants’ Motion for Protective Order from Responding to Further Discovery.

(Doc. No. 62.)




                                           8
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 9 of 18




II.   DISCUSSION

      A.     Motion to Vacate and Award of Fees for Motion to Compel

      Plaintiff moves the Court to vacate its Order granting Defendants’ Motion

to Compel. Plaintiff maintains that its Managing Member, John Wilson, was

severely ill at all times relevant to the circumstances that resulted in the Court’s

Order granting the Motion to Compel and further asserts that this made it

impossible for Mr. Wilson to communicate with counsel or to actively assist with

discovery responses. At the time of Plaintiff’s filing of the Motion to Vacate,

counsel represented that Mr. Wilson continued to be severely ill, was under the

care of multiple physicians, and likely would not be able to actively participate in

the litigation for an undetermined period of time.

      Federal Rule of Civil Procedure 60(b) provides a means for a party to seek

relief from a judgment or order. Rule 60(b) permits courts to relieve parties from

orders for reasons such as mistake, inadvertence, surprise, excusable neglect,

newly discovered evidence, fraud, or “any other reason that justifies relief.” See

Fed. R. Civ. P. 60.    Rule 60 requires that the moving party “demonstrate a

justification for relief so compelling that the district court [is] required to grant

[the] motion.” Maradiaga v. United States, 679 F.3d 1286, 1291 (11th Cir. 2012)

(citations omitted). “Under Rule 60(b)(6) a party must demonstrate circumstances

that are ‘sufficiently extraordinary’ and [e]ven then, whether to grant the


                                         9
           Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 10 of 18




requested relief is . . . a matter for the district court’s sound discretion.” Booker v.

Singletary, 90 F.3d 440, 442 (11th Cir. 1996).

       Plaintiff maintains in this case that relief from the Order granting the Motion

to Compel is justified under Rule 60(b)(1) on the basis of excusable neglect and

under Rule 60(b)(6)’s catch-all provision. The Court disagrees.

       As an initial matter, many of Plaintiff’s discovery failures preceded Mr.

Wilson’s illness in April. Plaintiff’s Initial Disclosures, which still have not been

filed, were due on December 19, 2019. Plaintiff’s responses to Defendants’ First

Requests on February 5, 2020, were 19 days late and still deficient. Plaintiff’s

responses to Defendants’ Second Requests were due on March 12, 2020 but were

not provided. Thus, some of the discovery failures that led to the Order granting

the Motion to Compel and awarding fees are wholly unrelated to Mr. Wilson’s

illness.

       Moreover, as to those discovery issues that arose after Mr. Wilson became

ill, Plaintiff’s counsel is at fault for not communicating with opposing counsel and

the Court regarding the challenges he was having communicating with his client.

Plaintiff’s counsel easily could have requested a conference with the Court and

opposing counsel and/or sought an extension of time or a stay of the discovery

period, given the highly unusual circumstances. At the very least, Plaintiff’s

counsel could have filed a response to the Motion to Compel and also could have


                                          10
       Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 11 of 18




filed a timely response to Defendants’ accounting statement of the legal fees

incurred for bringing Defendants’ Motion to Compel. If Plaintiff’s counsel felt

uncomfortable filing a substantive response without his client’s authorization, he

could have sought an extension of time to respond.             Plaintiff’s counsel

unacceptably did not take any action in response.

      Notably, Defendants’ filed their Motion to Compel only after initiating at

least nine (9) attempts to communicate with Plaintiff over a period of

approximately five (5) months.       Since Plaintiff never filed a response to

Defendants’ Motion to Compel, communicated with Defendants, or even sought

a conference with or extension from the Court, the Court granted the Motion to

Compel on June 3, 2020. The Court gave Plaintiff 14 days from the date Defendants

submitted a declaration in support of their request for fees to file a rebuttal

regarding the amount and reasonableness of the fees.

      The day after Defendants filed their Declaration and statement of fees

incurred in bringing the Motion to Compel, Plaintiff filed a response to

Defendants’ Motion to Amend Scheduling Order. Notably, however, Plaintiff did

not address the Motion to Compel, the Order granting the Motion to Compel, or

the Defendants’ Declaration. Instead, Defendant waited until 45 days after the

Court’s Order granting the Motion to Compel to file this Motion to Vacate.

      Plaintiff has not met its burden of showing entitlement to relief under Rule


                                        11
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 12 of 18




60. While the Court is sensitive to the illness of Plaintiff’s Managing Member,

many of Plaintiff’s discovery failures preceded that illness. Even after Mr. Wilson

became ill, Plaintiff was represented, at all times, by counsel. Plaintiff’s counsel

could and should have communicated more effectively with opposing counsel and

the Court. Plaintiff’s counsel inexcusably failed to do so.

      For these reasons, the Court DENIES the Motion to Vacate and also will not

consider Plaintiff’s untimely rebuttal to Defendants’ statement and accounting of

the legal fees incurred in making the Motion to Compel.

      The Court has reviewed Defendants’ submissions in support of the fee

award and finds that the fees and hours logged in bringing the Motion to Compel

are reasonable. The Court acknowledges that the total fee amount of $17,351 is

more than what the Court typically awards in connection with a party that has

brought and prevailed on a motion to compel. However, the fees increased in this

case because Defendants had to address multiple discovery failures by Plaintiff

and because Plaintiff and its counsel simply failed to engage at different points in

discovery, which required defense counsel to have to follow up multiple times.

Accordingly, the Court AWARDS Defendants $17,351 in fees, and this amount

shall be paid by Plaintiff and Plaintiff’s counsel.

      B.     Motions to Dismiss

      Plaintiff moves the Court to dismiss this case without prejudice, due to the


                                          12
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 13 of 18




illness of its Managing Member, Mr. Wilson. Defendants oppose this request and

urge the Court to dismiss the case with prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       Federal Rule of Civil Procedure 41(a)(2) provides, in pertinent part, the

following:

       Except as provided in Rule 41(a)(1), an action may be dismissed at the
       plaintiff’s request only by court order, on terms that the court
       considers proper. . . .Unless the order states otherwise, a dismissal
       under this paragraph (2) is without prejudice.

       A district court is vested with broad discretion in applying Rule 41, and its

decision is subject to review only for abuse. LeCompte v. Mr. Chip, Inc., 528 F.2d

601, 605 (5th Cir. 1976). The outcomes in the reported cases thus are strongly

dependent on the facts and circumstances of each particular case as viewed by the

district court.

       In exercising its discretion, “the court should keep in mind the interests of

the defendant, for it is his position which should be protected.” Id. at 604; see also

McCants v. Ford Motor Co., 781 F.2d 855, 856 (11th Cir. 1986) (“[A] district court

considering a motion for dismissal without prejudice should bear in mind

principally the interests of the defendant, for is the defendant’s position that the

court should protect.”). “[T]he equities of the plaintiff are not a subject for

consideration under the rule.” Spencer v. Moore Business Forms, Inc., 87 F.R.D


                                         13
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 14 of 18




118, 119 (N.D. Ga. 1980). “A plaintiff ordinarily will not be permitted to dismiss

an action without prejudice under Rule 41(a)(2) after the defendant has been put

to considerable expense in preparing for trial, except on condition that the plaintiff

reimburse the defendant for at least a portion of his expenses of litigation.”

McCants, 781 F.2d at 860.

      “Nevertheless, in most cases a dismissal should be granted unless the

defendant will suffer some legal harm.” LeCompte, 528 F.2d at 604. “What

suffices to require a court to exercise its discretion to deny the motion, or to dismiss

with prejudice, has been variously described as harm ‘manifestly prejudicial to the

defendant,’ . . . ‘substantial legal prejudice’ to defendant, . . . and the loss of any

‘substantial right.’ “ Spencer, 87 F.R.D. at 119-120 (internal citations omitted).

“The crucial question to be determined is, would the defendant lose any

substantial right by the dismissal.” Pontenberg v. Boston Scientific Corp., 252 F.3d

1253, 1255 (11th Cir. 2001). “Although we have said that in most cases a voluntary

dismissal should be allowed unless the defendant will suffer some plain prejudice

other than the mere prospect of a second lawsuit, the decision whether or not to

grant such a dismissal is within the sound discretion of the district court….”

Fisher v. Puerto Rico Marine Mgmt., Inc., 940 F.2d 1502, 1502-1503 (11th Cir. 1981)

(citations omitted).

      The presence or absence of bad faith is often cited as an important


                                          14
          Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 15 of 18




consideration in determining the propriety of denying a motion for voluntary

dismissal without prejudice. See, e.g., Pontenberg, 252 F.3d at 1259 (“delay alone,

in the absence of bad faith, is insufficient to justify a dismissal with prejudice”);

McCants, 781 F.2d at 859 (noting the attention to the absence of bad faith in

Durham v. Florida East Coast Railway Co., 385 F.2d 366 (5th Cir. 1967), and finding

no bad faith that would support reversing the district court’s dismissal of the case

without prejudice); Jones v. Smartvideo Techs., Inc., No. 1:06-cv-2760-WSD, 2007

WL 1655855, at *2, 3 (N.D. Ga. June 4, 2007) (emphasizing bad faith caveat

articulated in Pontenberg and finding no bad faith that would warrant denying

motion to dismiss without prejudice); Brooks v. State Board of Elections, 173 F.R.D.

547, 550 (N.D. Ga. 1997)(“no dilatoriness or sanctionable conduct is alleged”).

         Similarly, bad faith is the touchstone for the exercise of the Court’s inherent

power. Chambers v. Nasco, Inc., 501 U.S. 32, 45-46, 111 S.Ct. 2123, 115 L. Ed. 2d

27 (1991); Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998) (giving examples

of conduct sufficient to invoke inherent power). One specific application of the

court’s inherent power is “the imposition of sanctions for spoliation of evidence in

a diversity suit.” Flury v. Daimler Chrysler Corp., 427 F.3d 939, 943-944 (11th Cir.

2005).

         Having considered the particular circumstances of this action, including Mr.

Wilson’s illness, and keeping in mind the need for the Court to protect the interests


                                           15
          Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 16 of 18




of the Defendants, the Court will dismiss this action without prejudice but with

the following conditions:

       1. As previously ordered herein, Plaintiff and Plaintiff’s counsel are required

          to pay Defendants the reasonable amount of legal fees, $17,351, in full,

          before the case is terminated.

       2. Except for those fees that have already been awarded and shall be paid in

          connection with Defendants’ Motion to Compel, Plaintiff shall be required

          to pay the full costs of legal fees and expenses to Defendants incurred from

          the date of Plaintiff’s filing of the Complaint in this lawsuit until the case is

          terminated, before Plaintiff can bring any new action against Defendants

          related to the claims in the present lawsuit;

       3. Plaintiff shall be responsible for the payment of all incurred court costs in

          this lawsuit.

       4. Plaintiff shall respond to all outstanding discovery requests propounded by

          Defendants on Plaintiff in this lawsuit if the Plaintiff refiles their present

          claims in any other court.

III.     CONCLUSION

         Based on the foregoing, the Court DENIES Plaintiff’s Motion Under Rule 60

to Vacate the Court’s Order [26] [Doc. No. 42], GRANTS Plaintiff’s Motion to

Dismiss [Doc. No. 40], and DENIES Defendant’s Cross-Motion to Dismiss


                                             16
        Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 17 of 18




Plaintiff’s Case with Prejudice [Doc. No. 45]. Defendants’ Motion for Sanctions

Against Plaintiff for Failure to Comply with a Court Order [Doc. No. 37],

Plaintiff’s Motion to Compel Discovery [Doc. No. 56], Plaintiff’s Motion for

Sanctions Pursuant to 28 U.S.C. § 1927 and/or the Court’s Inherent Power

[Doc. No. 57],1 and        Defendants’     Motion     for   Protective    Order    from

Responding to Further Discovery [Doc. No. 62] are DENIED as moot.

       The Court AWARDS Defendants $17,351 in fees incurred in bringing

Defendants’ Motion to Compel, and the Clerk shall immediately enter a judgment

in this amount against Plaintiff and Plaintiff’s counsel.

       The Court DISMISSES this action without prejudice with the conditions

set forth above. The Clerk, however, shall not terminate the action until the Court

receives notice that Plaintiff and Plaintiff’s counsel have paid Defendants the

$17,351, in full.

       Defendants are DIRECTED to notify the Court of receipt of payment within

five (5) days of receiving payment.

       SO ORDERED this 12th day of April, 2021.




1
 Even if the Court were to consider the merits of this motion, the Court would deny the
motion. Plaintiff’s counsel unnecessarily expanded this litigation by pursuing discovery
after both parties had moved the Court to dismiss the case. Both Plaintiff and Defendants
should have sought a stay of discovery pending the adjudication of the motions to
dismiss.
                                           17
Case 1:19-cv-03948-CC Document 69 Filed 04/12/21 Page 18 of 18




                      s/ CLARENCE COOPER
                      CLARENCE COOPER
                      SENIOR UNITED STATES DISTRICT JUDGE




                              18
